Citation Nr: 0427226	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  97-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for chronic urinary tract infections claimed 
as due to medical treatment provided at a VA facility from 
February 1973 to July 1973.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for a low back disorder claimed as due to 
medical treatment provided at a VA facility from February 
1973 to July 1973.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Veteran and L.R.
ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In an August 2000 decision, the Board denied the claims; 
however, the Board later vacated that decision in October 
2000.  The decision was vacated in order to allow for the 
veteran's representative, Paralyzed Veteran's of America 
(PVA), to submit additional written argument.  The additional 
argument was submitted in December 2000 and, in a January 
2001 decision, the Board denied the claims.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a May 2003 order, the Court vacated the Board's January 
2001 decision and remanded the issues to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  

In February 2004, the Board remanded the case to the RO for 
further development and to ensure full compliance with the 
provisions of the VCAA.  Having completed the directives in 
the remand to the extent possible, the case has been returned 
to the Board for appellate determination.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  There is no competent medical evidence of a nexus between 
the veteran's chronic urinary tract infections and any injury 
or disease incurred due to medical treatment he received 
during his VA hospitalization from February 1973 to July 
1973.  

3.  No complex or controversial medical question has been 
presented in this case.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged low back disorder and any injury or 
disease incurred due to medical treatment he received during 
his VA hospitalization from February 1973 to July 1973.  


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for chronic urinary tract infections due to 
medical treatment provided at a VA facility from February 
1973 to July 1973 have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).  

2.  The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for a low back disorder due to medical 
treatment provided at a VA facility from February 1973 to 
July 1973 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for compensation pursuant to 38 U.S.C.A. § 1151 
for urinary tract infection and for low back disorder, both 
claimed as due to medical treatment provided at a VA medical 
facility from February 1973 to July 1973, were received and 
the initial determinations were made long before the VCAA was 
enacted.  In February 2004, the Board remanded the case for 
further development and to ensure complete compliance with 
the provisions of the VCAA.  The veteran was informed of the 
VCAA in a February 2004 letter, which also advised him of the 
development actions required by the statute and he was issued 
a supplemental statement of the case in July 2004.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, 
there has been substantial compliance with Pelegrini II in 
that the appellant has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II.  


Chronic Urinary Tract Infection

In the case at hand, the veteran maintains that he developed 
chronic urinary tract infections and low back disorder due to 
treatment he received at a VA medical facility during his 
hospitalization from February 9, 1973, to July 16, 1973.  

The veteran seeks entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for chronic urinary tract infections, which 
he claims were caused by injuries sustained during 
catheterizations performed while hospitalized at a VA medical 
facility from February 9, 1973, to July 16, 1973.  The 
veteran's claim for compensation was received by the RO in 
June 1996.  Accordingly, the provisions of 38 U.S.C.A. § 1151 
that were in effect prior to October 1, 1997, are for 
consideration in adjudicating that claim.  

Factual Background

The veteran was injured in a motor vehicle accident (MVA) on 
January 10, 1973.  He was initially treated for his injuries 
at Firman Desloge Hospital (Firman) in St. Louis, Missouri.  
Hospital records from Firman, for the period from January 10, 
1973, to February 9, 1973, reflect that he was admitted with 
a diagnosis of an auto accident victim with head and spinal 
cord injuries, traumatic quadriplegia and scalp lacerations.  
A neurology consultation, dated January 16, 1973, reported 
that the veteran had a Foley catheter in place.  It was 
recommended that the veteran be transferred to the Jefferson 
Barracks VA medical center (VAMC) spinal cord service as soon 
as a bed became available.  It was also advised that the 
veteran undergo intermittent catheterization.  A neurosurgery 
discharge summary reported that the veteran's hospital course 
was uncomplicated, except for a Pseudomonas urinary tract 
infection.  No improvement was noted in treating the 
infection.  

The veteran was subsequently admitted to the Jefferson 
Barracks VAMC on February 9, 1973, and remained a patient 
until his discharge on July 16, 1973.  A history taken upon 
admission noted that the veteran had an indwelling catheter 
and had experienced infection with Pseudomonas since the 
accident.  Nursing notes associated with this period of 
hospitalization reveal that he was undergoing intermittent 
catheterization as of February 10, 1973.  The notes reflect 
ongoing intermittent catheterizations during his period of 
treatment with recordation of his liquid intake and output 
over 8 and 24- hour periods.  In late March, the veteran was 
noted to urinate some blood.  Later, during catheterization, 
the nurse recorded that there was some bleeding before the 
catheter had reached the bladder.  The veteran later 
complained of having some burning in his penis and it was 
painful after the catheterization.  Subsequent entries for 
that day also noted difficulty in performing catheterization 
with a small amount of bleeding.  A few days later, there was 
difficulty in inserting the catheter.  A blood clot was 
expelled later and a catheter inserted without difficulty.  
Dried blood was again noted around the catheter on March 30, 
1973.  An entry dated April 1, 1973, reported that there was 
some urine leakage along the side of the catheter.  The 
veteran's catheter was then left in place with emptying of 
the bladder accomplished by unclamping the catheter at timed 
intervals.  Nursing notes dated in early April 1973 were to 
the effect that the veteran unclamped the catheter himself 
when he felt the need to do so.  He was lectured concerning 
the purpose of the clamping.  Additional nursing notes dated 
later in the month reflect the opinion that the veteran was 
still unclamping the catheter without permission.  

An entry dated April 12, 1973, noted that the veteran 
complained of pain in his penis and bladder.  His Foley 
catheter was changed.  The head of the penis was noted to 
have some redness and swelling.  An entry dated April 12, 
1973, noted that the veteran was allowed to perform the 
irrigation of his catheter.  He then left on pass the next 
day for two days.  The daily entries are essentially 
uneventful for the next month and reflect that the veteran 
went on weekend passes as well as some daylong passes.  An 
entry dated May 29, 1973, noted that some resistance was 
encountered when catheterization was attempted.  When the 
catheter was removed a small amount of blood was noted.  A 
second attempt was successful with no problems.  A small 
blood clot appeared with the urine.  Entries dated in late 
June 1973 noted some instances of voiding around the 
catheter.  The veteran said that he was able to trigger 
himself to urinate and that caused the problem.  An entry 
dated July 10, 1973, noted that the veteran's spouse was 
present to observe catheterization.  

A review of doctor's progress notes for the same period 
reflects several entries regarding the veteran's 
genitourinary (GU) problems.  An entry dated March 2, 1973, 
reported no new medical problems and that the veteran was 
recovering from GU infection.  Another entry, dated March 27, 
1973, reported that the veteran had experienced bleeding per 
urethra intermittently for the past week in association with 
probable spasm of external sphincter on attempts to pass 
catheter.  An entry dated March 28, 1973, noted that an 
examination revealed two separate false passages in the 
bulbous urethra from previous traumatic catheterizations.  
The physician noted that there was some bleeding from the 
proximate false passage.  A true channel was negotiated with 
difficulty under direct vision.  There was no bladder or 
prostatic obstruction.  A cystogram was interpreted to show 
reflux on the right and questionable on the left.  There was 
some voiding around the catheter.  The physician's 
impressions were severe spastic neurogenic bladder with 
reflux and ureteral false passages.  The physician added that 
either condition would contra-indicate further intermittent 
catheterization.  A follow-up entry, dated April 3, 1973, 
noted that, as long as the veteran had vesicourethral reflux, 
he was not a candidate for intermittent catheterization.  If 
the false passages healed and there was no further evidence 
of reflux, then intermittent catheterization could be 
resumed.  If not, a transurethral resection of the external 
sphincter was recommended to render the veteran permanently 
incontinent so that he could be managed by way of a condom 
catheter.  Another entry, dated April 18, 1973, noted that 
the veteran was doing well overall but that his Pseudomonas 
infection "will not treat."  The false passages were noted 
as "healed well" in an entry dated May 22, 1973, and 
intermittent catheterization was to resume.  However, an 
entry dated May 29, 1973, recorded that intermittent 
catheterization had opened up a false passage again and that 
a Foley catheter would have to be left in place with clamping 
every four hours.  Final entries, dated July 10, and 16, 
1973, respectively, noted that the Foley catheter was removed 
and the veteran was able to void on his own.  Also, the 
veteran's spouse had been taught how to insert a catheter to 
drain the veteran's bladder.  

Finally, a hospital summary for the period noted that the 
veteran developed a false passage in association with 
intermittent catheterization, as well as a urinary tract 
infection.  However, the infection was satisfactorily treated 
with antibiotics and the veteran was able to void on his own 
at the time of his discharge.  

Associated with the claims file is a letter from a non-VA 
treating physician, O. Pflasterer, M. D., dated in January 
1984.  Dr. Pflasterer reported that the veteran had been 
hospitalized with acute pyelonephritis in September 1975.  He 
also reported that the veteran had been treated for recurrent 
urinary tract infection (UTI) on approximately 17 occasions 
between October 1975 and January 1984.  The last culture, 
taken in March 1982, revealed a Pseudomonas organism.  Dr. 
Pflasterer offered that the veteran's recurrent UTI's were 
directly related to his neurogenic bladder, which he 
sustained in an accident causing him to be a paraplegic.  

The record reflects that the veteran received on-going care 
for genitourinary-related problems.  Associated with the 
claims file are VA treatment and hospitalization records for 
the period from August 1973 to August 1984.  A discharge 
summary from the VAMC in Memphis, Tennessee, for the period 
from August 1973 to October 1973, reflects continued 
rehabilitation for the veteran's spinal injuries.  The 
summary also noted that the veteran developed an acute 
pyelonephritis that resulted in an external sphincterotomy 
being performed in September 1973.  Pertinent discharge 
diagnosis was upper motor neuron paralysis of the bladder due 
to spinal cord injury.  

A hospital summary from Jefferson Barracks VAMC, for the 
period from February 1974 to March 1974, reflects treatment 
related to the veteran's spinal condition.  No genitourinary 
(GU) infection was noted during this hospitalization.  An 
outpatient entry, dated in October 1976, reports that the 
veteran was able to feel bladder fullness and to empty his 
bladder voluntarily.  He also wore an external catheter.  An 
outpatient entry, dated in August 1982, notes that he was 
doing well since his accident, with the only problem being 
recurring UTI's.  He was admitted for an intravenous 
pyelogram (IVP) study in August 1984.  He complained of 
having 3-to-4 UTI's in the past year.  The IVP was 
interpreted to be grossly normal and the pertinent diagnosis 
was neurogenic bladder.  

In January 1984, with VA's receipt of Dr. Pflasterer's 
letter, the veteran submitted his original claim for 
compensation under 38 U.S.C.A. § 1151 for urinary tract 
infections, claimed as due to the treatment he received at 
Jefferson Barracks VAMC, from February 9, 1973, to July 16, 
1973.  The veteran alleged that he suffered his first UTI 
while at that VAMC as a result of the false passages created 
during catheterizations.  He further alleged that all of his 
subsequent infections were the direct result of his treatment 
at the VAMC and that he should be compensated for his 
recurring infections.  

The veteran submitted a statement in September 1984 wherein 
he repeated his assertions regarding the relationship between 
his treatment in 1973 and his problem with recurrent 
infections.  He further stated that he was unable to maintain 
employment due to the frequency and severity of his 
infections.  

The claim was originally denied by the RO in September 1984.  
The veteran's frequent UTI's were attributed to his 
neurogenic bladder from his accident.  This finding was based 
on Dr. Pflasterer's January 1984 statement.  

Associated with the claims file is a VA discharge summary 
reflecting treatment provided to the veteran at the John 
Cochran VAMC in September 1987.  The veteran was treated for 
recurrent UTI and evaluation for possible transurethral 
resection of the prostate (TURP) to relieve his prostatitis.  
The summary noted that the veteran had had a neurogenic 
bladder since his injury in 1973.  

The veteran underwent TURP surgery at the John Cochran VAMC 
in February 1989.  The operative report noted a history of 
chronic prostatitis that was unresponsive to treatment.  The 
report did not relate the need for the TURP to any incident 
of care provided by VA to the veteran in 1973.  

The veteran testified at a personal hearing conducted at the 
RO in June 1997.  The veteran testified as to his belief that 
unqualified and inadequately trained personnel performed 
catheterizations on him at the Jefferson Barracks VAMC.  
These same catheterizations caused several false passages and 
lead to him developing UTI's.  The veteran claimed that 
doctors had told him that the false passages were the cause 
of his UTI's, but he could not remember their names.  The 
veteran further testified that a doctor finally determined 
that the reason he had so many UTI's was that his prostate 
was infected.  Once he had surgery on his prostate, his rate 
of infection decreased.  The veteran requested time to obtain 
statements to support his allegation.  

The veteran submitted a statement from Dr. Pflasterer, dated 
in June 1997, in which the physician noted that the veteran 
sustained a spinal injury in January 1973, which resulted in 
paraplegia and a neurogenic bladder.  He noted that the 
veteran had required frequent treatment for cystitis and 
pyelonephritis since that time.  He further related that the 
interval between UTI's had decreased since the veteran's TURP 
surgery in 1989.  

The veteran submitted a statement in support of his claim in 
October 1998.  Essentially he repeated his allegations 
regarding the lack of care provided to him in 1973 at the 
VAMC and that the creation of false passages in his urethra 
had lead to his years of chronic UTI's.

The veteran was afforded a VA GU examination in November 
1998.  His past medical history was related.  The veteran 
said that he experienced UTI's about once a year, or once a 
year and one-half, that were treated with oral antibiotics.  
The veteran then underwent a flexible cystoscopy examination 
in December 1998.  In an a December 1998 addendum to the 
examination report, the examiner noted the veteran's history 
of injury and treatment in 1973, to include his intermittent 
catheterization and the creation of false passages from his 
catheterizations.  The examiner noted that the December 1998 
cystoscopy revealed no evidence of urethral narrowing.  The 
bulbar urethra had a normal caliber.  The conclusions were 
that the veteran's urethra was traumatized in the bulb by 
false passage of a Foley catheter in March 1973; the false 
passage healed well by conservative measures, and no 
stricture or long-term damage to the urethra resulted, as 
confirmed by December 1998 cystoscopy; and the veteran's 
history of years of chronic UTI's/prostatitis was not the 
result of traumatic catheterization that occurred during the 
treatment the veteran received from February to July 1973.  

In June 2000, the veteran testified at a videoconference 
hearing presided over by the undersigned.  The veteran's 
testimony was essentially cumulative of prior statements and 
testimony regarding his belief that his treatment from VA in 
1973 lead to his chronic UTI's and prostatitis.  His friend 
provided corroborating testimony regarding the impact the 
UTI's had had on the veteran's life.  

In a December 2003 medical statement, VA physician, J. 
Basler, Ph D., M.D., who treated the veteran in early 1989, 
noted that, at that time, the veteran had developed chronic 
prostatitis and accumulated multiple prostatic calculi, as a 
result of that condition.  After failing conservative medical 
management, he was taken to the operating room in January 
1989, where he underwent a TURP.  The resection was completed 
and multiple abscessed were encountered.  Once the procedure 
was completed, the veteran noted dramatic improvement in his 
symptoms from the prostatitis.  He was treated with IV 
(intravenous) antibiotics during the hospital stay and was 
discharged to home in good condition.  His condition remains 
generally improved, but his main concern now is receiving 
compensation for the prostatitis, which he feels, is related 
to his paraplegic condition.  The physician offered that, in 
general, this probably is true, since he had an indwelling 
Foley catheter for a period of time and most likely developed 
inflammatory changes of the prostate as a result of the 
catheter.  

The veteran submitted the above-mentioned letter to a former 
treating VA physician, B. White, who indicated he agreed with 
Dr. Basler's letter.  In a separate treatment note, submitted 
by Dr. White, and dated in February 1999, which indicates the 
veteran was seeking Worker's Compensation for a spinal cord 
injury, with resultant neurogenic bladder and urethral injury 
and resultant prostatitis.  

Analysis

Disability benefits may be payable to a veteran for non- 
service connected disability in limited circumstances. If the 
prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected. 38 U.S.C.A. § 1151 (West 1991).

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. § 
3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided.  Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) (effective for claims filed on 
or after October 1, 1997, the statute requires negligence as 
the proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to medical treatment in particular, a before-and- 
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability. 38 
C.F.R. § 3.358(b)(2).

Compensation under § 1151 for injuries suffered "as the 
result of . . . hospitalization" is not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from risks created by 
any circumstances or incidents of hospitalization.  The 
determination is a question of fact to be resolved after 
consideration of all of the pertinent circumstances of each 
case.  It must be ascertained whether an injury was caused by 
a condition or circumstance of hospitalization, or was merely 
incurred coincident with hospitalization, but due to some 
other cause.  However, benefits may be paid for disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination, if a physician exercising the degree of skill 
and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death.  

The veteran has made assertions that his treatment at 
Jefferson Barracks VAMC, from February 9, 1973, to July 16, 
1973, lead to his development of chronic UTI's that 
subsequently resulted in TURP surgery in 1989.  He claims 
that he did not suffer from any infections prior to the 
creation of false passages in March 1973.  However, the 
records from Firman clearly show that the veteran was 
experiencing a continual Pseudomonas UTI during his month of 
treatment at that facility.  The admitting history from 
Jefferson Barracks also notes that the veteran was 
experiencing an ongoing UTI at the time of his transfer and 
admission.  Clearly, the veteran experienced UTI's prior to 
his VA hospitalization on February 9, 1973.  This was noted 
at the time of his entry into the VA healthcare system, and 
treated with antibiotics.  

The VA nursing and doctors' progress notes reflect that the 
veteran did suffer from the creation of false passages as a 
result of attempted catheterizations.  However, the records 
also reveal that these passages healed well on their own.  
Subsequent VA records do not show any GU problems that are 
linked to the creation of the false passages.  

The statements from Dr. Pflasterer attribute the veteran's GU 
problems to a neurogenic bladder that was the direct result 
of the appellant's MVA.  The Board notes that VA physicians 
diagnosed the veteran with a neurogenic bladder on many 
occasions as well.  The Board finds it persuasive that Dr. 
Pflasterer submitted statements in support of the veteran's 
claims from 1984 to 1997, but never offered a medical opinion 
to the effect that the treatment received at Jefferson 
Barracks VAMC caused the appellant's chronic UTI's and 
subsequent need for TURP surgery.  

Further, the medical statements of Dr. Basler and Dr. White 
do not offer a nexus, or link, between the veteran's 
prostatitis, and any other cause of urinary tract infections, 
to his treatment at the VAMC in 1973.  The contemporaneous 
medical evidence shows that the decision that the veteran's 
condition required catheterization was made long before he 
was transferred from Firman Desloge Hospital to Jefferson 
Barracks VAMC.  Prior to his transfer to the VAMC, he had had 
a Foley catheter in place.  At the time of admission to the 
VAMC, on February 9, 1973, the veteran was noted to have an 
indwelling catheter; that he had had multiple UTI's during 
his treatment at Firman Desloge Hospital prior to his 
transfer to the VAMC; and that he was suffering from a UTI at 
the time of his admission to the VAMC.  Although both Dr. 
Besler and Dr. White agree that the catheterization was 
probably the cause of inflammatory changes of the prostate, 
which, in turn, caused UTI's, the medical record makes clear 
that the process started long before the veteran's treatment 
at the VAMC; thus, the UTI was merely incurred coincident 
with hospitalization, but due to some other cause, in this 
case, catheterization, which was begun at a date prior to his 
VA hospital admission.

The results of the VA examinations in November and December 
1998, along with the medical opinions provided do not support 
the veteran's contentions.  The cystoscopy did not 
demonstrate any permanent residual from the creation of the 
false passages.  Dr. Pflasterer's medical opinion is that the 
veteran's years of chronic infection were not the result of 
the false passages incurred in 1973.  The statements of Dr.'s 
Basler and White do not link the veteran's UTI's with VA 
medical treatment.  Under the circumstances, it would appeal 
that the veteran had suffered no permanent additional 
disability involving UTI's as a result of his February 9, 
1973, to July 16, 1973, treatment at the VAMC.  

While the veteran may well believe that his chronic UTI's, 
with resultant TURP, were the result of the treatment he 
received at the Jefferson Barracks VAMC from February 9, 
1973, to July 16, 1973, the Board would like to emphasize 
that it is the province of trained health care professionals 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the veteran's 
evidentiary assertions regarding the relationship between any 
chronic UTI's and his 1973 medical treatment at the VAMC are 
found to be inherently incredible when viewed in the context 
of the total record.  While the veteran may be competent to 
offer evidence regarding symptoms, see Savage v. Gober, 10 
Vet. App. 489 (1997), he is not competent to diagnose the 
presence of a current disability or to relate that presence 
of any current disability to any particular event or period 
of time; hence, his contention in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
nexus to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

The Board notes that, with respect to the issue that the 
veteran's chronic UTI's/prostatitis was due to his 1973 VA 
hospital treatment, the veteran's representative has 
requested an independent medical expert opinion.  The Board 
may secure an independent medical expert opinion when, in its 
judgment, such an opinion is warranted by the medical 
complexity or controversy involved in an appeal.  See 38 
U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. §§ 20.901(d).  In 
this case, as there are no conflicting medical opinions of 
record, the Board finds no medical complexity or controversy 
that would warrant an independent medical expert opinion.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

As for the veteran's claim that his chronic UTI's/prostatitis 
were due to his 1973 VA hospital treatment, the Board finds 
that compensation under 38 U.S.C.A. § 1151 is denied.  In 
reaching this determination, the veteran's claim for 
compensation for UTI's/prosatitis under 38 U.S.C.A. § 1151 
has been adjudicated under the standard in existence prior to 
October 1, 1997.  The veteran has alleged that he suffered 
additional disability as a result of treatment provided by VA 
in 1973, namely, the creation of false passages in his 
urethra during catheterizations caused him to suffer years of 
UTI's/prostatitis.  The evidence of record does not support 
the veteran's contentions that he suffered any permanent 
injury/disability as a result of his VAMC treatment in 1973.  

Low Back Disorder

The veteran is also seeking entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a low back disorder 
that he alleges is the result of negligent treatment by a VA 
physician in 1973.  The veteran submitted his claim for this 
issue in October 1998.  Accordingly, it will be adjudicated 
under the statutory and regulatory changes effective on or 
after October 1, 1997.  

The veteran notes that he was admitted to Firman Desloge 
Hospital, a non-VA facility, following a MVA in January 1973.  
In essence, he alleges that there was a bone chip at T-10 and 
that, if his bone chip had been removed within 72 hours of 
the accident, there would have been an extremely good chance 
that the nerve damage may have healed and that normal 
function of the lower extremities may have been preserved.  
Further, he claims that the treating physician at Firman 
Desloge Hospital was also on staff at the VAMC.  Hence, since 
this injury was left untreated during his initial period of 
hospitalization at Firman Desloge Hospital by a VA physician 
who also worked at the VAMC, such lack of treatment by a VA 
physician resulted in his paraplegia.  The veteran has also 
alleged that, following treatment at Firman Desloge Hospital, 
he should not have been transferred to Jefferson Barracks 
VAMC on February 9, 1973, because, at that time, that 
facility did not have a certified spinal unit.  

Factual Background

The records previously cited show that the veteran was 
initially treated at Firman Desloge Hospital for 
approximately one month before his transfer to Jefferson 
Barracks. VAMC.  The medical records from Firman Desloge 
Hospital contain only one reference to the named physician 
referred to by the veteran, and that is by mention in a 
neurology consultation report dated in January 1973, which 
recommends transfer to the spinal cord service at Jefferson 
Barracks as soon as a bed became available.  The Firman 
Desloge Hospital records do not show that this referenced 
physician was the primary care physician in charge of the 
veteran's treatment at any time; that any suggested modes of 
treatment were to be cleared through this physician; or that 
this physician was employed at Firman Desloge Hospital as an 
agent of VA in January 1973.  

The veteran was afforded extensive x-rays upon his admission 
to Firman Desloge Hospital on January 10, 1973.  A review of 
the multiple x-ray reports for that day shows that the 
thoracic (dorsal) spine was negative for any signs of 
fracture.  Moreover, no paraspinal hematoma was noted.  

The treatment records from Jefferson Barracks VAMC, for the 
period from February 1973 and July 1973, reflect that the x-
rays of the veteran's thoracic and lumbar spines were 
interpreted as negative for evidence of fracture or 
dislocation.  Subsequent VA treatment records reflect that 
the veteran told a VA physician in October 1976 that x-rays 
taken in January 1974 revealed a fracture of the T-10 
vertebral body.  However, a review of the VA hospital 
discharge summary for the period from February to March 1974 
does not support the veteran's allegation.  There is no 
indication of a finding of a T-10 fracture.  Further, the 
hospital summary from the veteran's rehabilitation at the 
Memphis VAMC, from August to October 1973, does not indicate 
any type of thoracic/lumbar spine problem, or any findings of 
a fracture involving either the thoracic or lumbar spine.  
Finally, there is no indication that the veteran attempted to 
identify a source for the x-ray record so that it could be 
obtained and associated with the claims file.  

The reports of several VA hospitalizations for various 
periods during the 1980's do not indicate any assertion by 
the veteran that his status as an incomplete quadriplegic, or 
paraplegic, was the result of a failure to treat a 
thoracic/lumbar spine fracture in 1973.  Further, none of 
these hospital summaries or outpatient records reflect any 
medical findings to support the veteran's contentions.  There 
is no medical opinion of record, to include that of Dr. 
Pflasterer, that either shows a definite diagnosis of a 
fracture of the thoracic/lumbar spine or that any problem 
associated with the thoracic/lumbar spine is attributable to 
a lack of treatment by VA.  The medical records do not show 
any cause for the condition of the veteran's lower 
extremities, other than his cervical injury.  

The veteran offered no testimony on this issue at his June 
1997 hearing.  However, he testified in June 2000 that he 
constantly complained of a backache at the time of his 
admission to Firman Desloge Hospital immediately following 
the MVA.  He testified that the physician had kept telling 
him that he should not be able to feel anything because of 
the cervical spine injury.  The veteran noted that he was a 
quadriplegic at the time of his transfer to Jefferson 
Barracks VAMC on February 9, 1973, which was not a certified 
spinal cord clinic until it received its certification in 
December 1975.  He testified that he had been told that he 
should have been sent straight to the certified spinal clinic 
in Memphis, rather than Jefferson Barracks.  He further 
alleged that his care at Jefferson Barracks VAMC was 
inappropriate because the personnel there were not properly 
trained.  He claimed that his injury to T-10 was first 
discovered at the Memphis VAMC and, it is in that facility, 
he was told about how he needed to have been treated within 
the first 72 hours to properly address the T10 injury.  When 
the veteran was questioned about why he was not treated for 
this injury at Firman Desloge Hospital, he replied that he 
did not know the reason.  

Analysis

In reviewing the evidence in regard to this issue, there is 
no competent medical evidence to support the veteran's 
several allegations.  First, he has not provided any 
objective evidence of a lower back injury, to include the 
thoracic/lumbar spine, at the time of his January 1973 MVA 
accident.  The immediate, contemporary, treatment records 
from Firman Desloge Hospital do not support his contentions.  
Also, the reports in those records, from physicians other 
than the physician whom the veteran indicates did not 
properly treat his T-10 injury, do not indicate any mention 
of a thoracic/lumbar spine problem that required further 
study, testing or treatment.  

The veteran's VA medical records also do not support the 
veteran's contentions.  The Jefferson Barracks VAMC records 
from 1973 contain x-ray reports that found no evidence of a 
fracture or dislocation of the thoracic/lumbar spine.  The 
records from the Memphis VAMC, where the veteran underwent 
additional rehabilitation, also fail to indicate any evidence 
of a thoracic/lumbar spine problem.  The Memphis hospital 
summary makes no reference to any such problem in the list of 
diagnoses.  Moreover, subsequent VA treatment records did not 
include any such finding or diagnosis.  The report of a 
follow-up admission to Jefferson Barracks VAMC in February 
1974 does not contain findings supportive of the veteran's 
allegations.  

The Board has considered the veteran's statement to the VA 
physician in October 1976 that there was x-ray evidence from 
January 1974 of a T-10 fracture.  However, the veteran has 
failed to produce any documentation of this evidence to 
support his contention.  The mere recording of medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, the Board finds that the Firman Desloge 
Hospital and VA records that existed prior to January 1974 
and after to be more probative as to the true status of the 
veteran's spine.  

The veteran has not provided any evidence to support his 
theory that he would have the use of his legs if he had had 
surgery within 72 hours of his MVA.  He testified that he was 
told this at the Memphis VAMC, but has not provided any 
supporting information to substantiate his contention.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Lay person's 
account too attenuated and inherently unreliable to 
constitute medical evidence).  

The veteran has also maintained that Jefferson Barracks VAMC 
was not a certified spinal cord unit at the time of his 
admission.  However, he has failed to show that, even if 
true, his medical condition was worsened, in any way, by the 
treatment he received in that facility in 1973.  His June 
2000 testimony really only addresses the GU issue and the 
inability of staff personnel to properly catheterize him.  He 
has not shown how the lack of the facility's designation as a 
spinal cord unit lead to any lack of treatment or injury to 
him.  

In regard to the physician the veteran claims failed to treat 
his T-10 injury, the veteran has failed to established that 
the physician was acting as a VA physician at the time of his 
admission to Firman Desloge Hospital in January 1973.  Even 
if the physician in question was also on the staff at the 
VAMC, there is no evidence to show that he was acting on 
behalf of VA during the course of the veteran's non-VA 
hospitalization at Firman Desloge Hospital.  Moreover, even 
if the veteran's allegations of a fracture of the thoracic 
spine, and the concomitant need for surgery within 72 hours 
could be shown, there is no evidence to relate the failure to 
diagnose or treat such injury to VA.  The veteran was not 
afforded VA treatment until February 9, 1973, approximately 
30 days after his initial injury.  There is no rational basis 
to find VA responsible for an alleged lack of treatment that 
was required approximately three weeks before VA treatment 
was even provided.  

In summary, the veteran has failed to support his contentions 
with anything other than his own lay statements.  As noted 
earlier, where a medical opinion is necessary to the case, 
only a qualified individual may provide such an opinion.  As 
a layperson, the veteran is not qualified to offer medical 
opinions.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 294-95.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting compensation for a back disorder pursuant to 
38 U.S.C.A. § 1151.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert, 1 Vet. App. at 57-58.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for chronic 
urinary tract infections due to medical treatment provided at 
a VA facility from February 1973 to July 1973 is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a low back 
disorder due to medical treatment provided at a VA facility 
from February 1973 to July 1973 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



